DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11-11-22 has been entered.
 
Objections to the Specification
The disclosure is objected to because of the following informalities:  
At paragraph [21], line 3, change ( MoO4 Ξ ) to read to MoO4 =.  Note that the valence is shown as (-3) and should be (-2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 5, 14, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Number: 7,476,333 B2) in view of Stephenson (EP 0 306 089 A2) and Aizawa (JP 01093502).
Claim 1:
Regarding the limitation: A method for reducing the halogenated decomposition byproducts in water and air of an aquatic facility, and reducing precursors of the halogenated decomposition byproducts in the water, Martin discloses a method for cleaning aquatic facilities containing organic contaminants – such as swimming pools and spas (see column 1, lines 5-15). Martin discloses the water is treated to reduce or eliminate chemical oxygen demands (COD) and/or total organic carbon (TOC). As TOC and COD increase, oxidation reduction potential decreases and chlorine or bromine oxidizers are added to adjust the potential (see column 1, lines 15-21). Martin teaches that chlorine and bromine above a certain level, in the presence of COD and/or TOC, causes decomposition byproducts - such as trihalomethanes (THMs) and chloramines (halogenated decomposition byproducts and precursors) (see column 1, lines 22-25). Martin discloses a reduction in the formation of THMs and chloramines and the quality of the air and water around the aquatic facilities is enhanced (reducing DBAs and precursors in water and air of an aquatic facility) (see column 2, lines 24-30).
Regarding the limitation: the method comprising: adding an effective amount of water-soluble metal-porphyrin catalyst to the water of the aquatic facility, wherein the aquatic facility is one of a water park, theme park, swimming pool, or spa, Martin discloses a method for cleaning aquatic facilities containing organic contaminants – such as swimming pools and spas (teaches swimming pools and spas) (see column 1, lines 5-15). Martin discloses a composition for reducing the chemical oxygen demand in water. The composition includes a persulfate donor and a transition metal catalyst (see column 1, line 58 – column 2, line 15). The catalyst may be a transition metal: cobalt, iron, molybdenum, platinum, or combinations thereof (column 2, lines 60-63). The persulfate donor may be potassium monopersulfate (see column 2, lines 57-59). Martin discloses that the metal catalyst is applied to the water to maintain an effective catalyst concentration (adding an effective amount of water-soluble metal catalyst to the water) (see column 2, lines 40-41).
Martin does not disclose a metal-porphyrin catalyst.
However, Stephenson discloses metallo-porphyrins as a bleach catalyst for cleaning fabrics at low temperatures (between 10 oC and 30 oC) - and that it is known that iron porphyrins act as oxidation catalysts (see page 2, lines 1-4 and 18). Stephenson teaches a composition comprising a metallo-porphyrin that includes transition metals such as: iron, manganese, ruthenium, or molybdenum (see p. 3, lines 6-26); and peroxyacid salts to include persulfates such as: potassium monopersulphate (see p. 2, lines 34-41). Stephenson discloses that metallo-porphyrins catalyze the bleaching action of peroxyacid bleach systems (see p. 2, lines 32-33; p. 3, lines 36-40 and 54-55). 
Additionally, Aizawa discloses the use of porphyrin compounds in aqueous systems such as swimming pools to inhibit growth of microorganisms by using an effective amount of porphyrin compounds (see p.1, lines 13-16).
The Martin, Stephenson, and Aizawa references are considered analogous for  reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, for Martin to have used a transition-metal metallo-porphyrin as taught by Stephenson because Stephenson teaches that transition-metal-porphyrin catalysts are known in the art as oxidation catalysts and catalyze the bleaching action of peroxyacid salts – such as potassium monopersulfate - at low temperatures (between 10 oC and 30 oC), and Aizawa teaches the use of porphyrins are effective in aquatic facilities – such as pools – for inhibiting growth of microorganisms, where Martin desires to use transition metal catalysts for oxidation of potassium monopersulfate to reduce or eliminate contaminants in aquatic facilities and would benefit from the use of metallic porphyrin catalysts which function at aquatic pool temperatures (range between 25 oC and 30 oC), and have been described by Aizawa to be effective in inhibiting the growth of microorganisms in pools.
Regarding the limitation: applying a persulfate donor to the water, Martin discloses the composition includes a persulfate donor which may be potassium monopersulfate (applying a persulfate donor to the water) (see column 2, lines 57-59).
Regarding the limitation: reacting the persulfate donor with the metal-porphyrin catalyst to produce sulfate free radicals, Martin, modified, discloses reacting the metal catalyst porphyrin with the persulfate donor to produce sulfate free radicals. The transition metal catalyst rapidly reacts with the potassium monopersulfate to form sulfate free radicals which eliminates the concern of persulfate accumulation and effectively decomposes the organic contaminants after being added to the water (reacting the persulfate donor with the metal-porphyrin catalyst to produce sulfate free radicals) (see column 2, lines 31-39).
Regarding the limitation: allowing the sulfate free radicals to react with the halogenated decomposition byproducts and the precursors to reduce a concentration of the halogenated decomposition byproducts in the water and air and reduce precursors of the halogenated decomposition byproducts in the water, Martin, modified, discloses that the formed sulfate free radicals through reaction with the transition metal catalyst and eliminates the concern of persulfate accumulation and effectively decomposes the organic contaminants after being added to the water (sulfate free radicals react with decomposition byproducts and precursors to reduce their concentration) (see column 2, lines 31-39).
Regarding the limitation: and sustaining the effective amount of the metal-porphyrin catalyst in the water, wherein the effective amount of the metal-porphyrin catalyst ranges from 0.01 to 50 ppb reported as metal-porphyrin, Martin, modified, discloses that the metal catalyst is applied to the water to maintain an effective catalyst concentration (see column 2, lines 40-41). Martin discloses that the persulfate is delivered to the water while maintaining the effective metal catalyst concentration in the water (sustaining an effective amount of metal catalyst in the water) (see column 3, lines 16-20).
Martin discloses the use of iron, molybdate, silver, copper, cobalt, and platinum transition metal catalysts and their concentrations in water of 1 ppb (0.001 ppm) to about 1 ppm (1000 ppb) for use in an aquatic facility (1 ppb to 1000 ppb) (see column 2, lines 40-42). Accordingly, Martin’s range for the transition metal catalyst for catalyzing peroxyacid salts in aqueous solutions overlaps with the claimed range between the values of 1 ppb to 50 ppb. 
Stephenson discloses iron, molybdate, manganese, and ruthenium metal porphyrin catalysts depending on the intended application (see p.6, 39-40; p.4, lines 41-42). The Stephenson reference discloses using transition metal porphyrin catalysts for effectively catalyzing the bleaching action of peroxyacid salts for fabric cleaning. 
Both Martin and Stephenson disclose the same transition metals for use as catalysts in catalyzing the bleaching action of the same peroxyacid salt - potassium monopersulfate - in aquatic environments, where Aizawa teaches that the use of porphyrins is effective for inhibiting the growth of microorganisms in aquatic facilities, such as pools – which is the goal of Martin.
The Martin, Stephenson, and Aizawa references are considered analogous for  reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Martin the transition-metal porphyrin catalyst of Stephenson - which includes the same transition metals and performs the same action on the same peroxyacid salt (potassium monopersulfate) as described by Martin; and to have used the transition metal porphyrin catalyst in the process of Martin in the concentration range for transition metal catalysts as taught by Martin (overlaps with the claimed range) because Martin has shown that the use of these same transition metal catalysts at the disclosed concentrations function effectively in aquatic environments and Stephenson teaches that when using these same transition metal catalysts in the form of metallo-porphyrin catalysts, they effectively catalyze the bleaching action of the same peroxyacid salts – such as potassium monopersulfate - at lower temperatures (between 10 oC and 30 oC), where Aizawa teaches that the use of porphyrins is effective for inhibiting the growth of microorganisms in aquatic facilities, such as pools – which is the goal of Martin.
Martin discloses that the metal catalyst is applied to the water to maintain an effective catalyst concentration (see column 2, lines 40-41). Martin discloses that the persulfate is delivered to the water while maintaining the effective metal catalyst concentration in the water (sustaining an effective amount of metal catalyst in the water) (see column 3, lines 16-20). Further, it is well-known that aquatic facilities add additional water to pools (make-up water due to filter backwash, splashing, draining; bathers exiting the pool) as needed due to water losses; and thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have recognized the need to replenish catalyst and water (relative to each other) to sustain a specific catalyst concentration desired by Martin.
Claim 4:
Regarding the limitation: The method according to claim 1, wherein the effective amount of metal-porphyrin catalyst ranges from 0.1 to 30ppb reported as metal-porphyrin, the above discussions of Martin, Aizawa, and Stephenson apply herein. 
Martin discloses the use of iron, molybdate, silver, copper, cobalt, and platinum transition metal catalysts and their concentrations in water of 1 ppb (0.001 ppm) to about 1 ppm (1000 ppb) for use in an aquatic facility (1 ppb to 1000 ppb) (see column 2, lines 40-42). Accordingly, Martin’s range for the transition metal catalyst for catalyzing peroxyacid salts in aqueous solutions overlaps with the claimed range between the values of 1 ppb to 30 ppb. Stephenson discloses iron, molybdate, manganese, and ruthenium metal porphyrin catalysts depending on the intended application (see p.6, 39-40; p.4, lines 41-42). The Stephenson reference discloses using transition metal porphyrin catalysts for effectively catalyzing the bleaching action of peroxyacid salts for fabric cleaning. Both Martin and Stephenson disclose the same transition metals for use as catalysts in catalyzing the bleaching action of the same peroxyacid salt - potassium monopersulfate - in aquatic environments, where Aizawa teaches that the use of porphyrins is effective for decreasing contaminants in aquatic facilities, such as pools – which is the goal of Martin.
The Martin, Stephenson, and Aizawa references are considered analogous for  reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Martin the transition-metal porphyrin catalyst of Stephenson - which includes the same transition metals and performs the same action on the same peroxyacid salt (potassium monopersulfate) as described by Martin - and to have used the transition metal porphyrin catalyst in process of Martin in the concentration range for transition metal catalysts as taught by Martin (overlaps with claimed range) because Martin has shown that the use of these same transition metal catalysts at the disclosed concentrations function effectively in aquatic environments and Stephenson teaches that when using these same transition metal catalysts in the form of metallo-porphyrin catalysts, they effectively catalyze the bleaching action of the same peroxyacid salts – such as potassium monopersulfate - at lower temperatures (between 10 oC and 30 oC), where Aizawa teaches that porphyrins are effective in inhibiting growth of microorganisms in aquatic facilities, such as pools – which is the goal of Martin.
Claim 5:
Regarding the limitation: The method according to claim 1, wherein the effective amount of metal-porphyrin catalyst ranges from 0.2 to 20ppb reported as metal-porphyrin, the above discussions of Martin, Aizawa, and Stephenson apply herein. 
Martin discloses the use of iron, molybdate, silver, copper, cobalt, and platinum transition metal catalysts and their concentrations in water of 1 ppb (0.001 ppm) to about 1 ppm (1000 ppb) for use in an aquatic facility (1 ppb to 1000 ppb) (see column 2, lines 40-42). Accordingly, Martin’s range for the transition metal catalyst for catalyzing peroxyacid salts in aqueous solutions overlaps with the claimed range between the values of 1 ppb to 20 ppb. Stephenson discloses or iron, molybdate, manganese, and ruthenium metal porphyrin catalysts between depending on the intended application (see p.6, 39-40; p.4, lines 41-42). The Stephenson reference discloses using transition metal porphyrin catalysts for effectively catalyzing the bleaching action of peroxyacid salts for fabric cleaning. Both Martin and Stephenson disclose the same transition metals for use as catalysts in catalyzing the bleaching action of the same peroxyacid salt - potassium monopersulfate - in aquatic environments, where Aizawa teaches that the use of porphyrins is effective for decreasing contaminants in aquatic facilities, such as pools – which is the goal of Martin.
The Martin, Stephenson, and Aizawa references are considered analogous for  reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Martin the transition-metal porphyrin catalyst of Stephenson - which includes the same transition metals and performs the same action on the same peroxyacid salt (potassium monopersulfate) as described by Martin; and to have used the transition metal porphyrin catalyst in Martin in the concentration range for transition metal catalysts as taught by Martin (overlaps with the claimed range) because Martin has shown that the use of these same transition metal catalysts at the disclosed concentrations function effectively in aquatic environments and Stephenson teaches that when using these same transition metal catalysts in the form of metallo-porphyrin catalysts, they effectively catalyze the bleaching action of the same peroxyacid salts – such as potassium monopersulfate - at lower temperatures (between 10 oC and 30 oC), where Aizawa teaches that porphyrins are effective in inhibiting growth of microorganisms in aquatic facilities, such as pools – which would benefit Martin.
Claim 14:
Regarding the limitation: The method according to claim 1, wherein the persulfate donor comprises potassium monopersulfate, Martin discloses that the persulfate donor may be potassium monopersulfate (see column 2, lines 57-59).
Claim 31: 
Regarding the limitation: The method according to claim 1, wherein the aquatic facility is a swimming pool, Martin discloses a swimming pool (see column 1, lines 5-15).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Number: 7,476,333 B2) in view of Stephenson (EP 0 306 089 A2) and Aizawa (JP 01093502) as applied to claims 1, 4, 5, 14, and 31 above, and further in view of Takashi Nakazono et al. (Reference: Cobalt porphyrins as homogeneous catalysts for water oxidation).
Claim 13:
Regarding the limitation: The method according to claim 1, wherein the metal-porphyrin catalyst comprises 4,4',4",4"'- (Porphine-5,10,15,20-tetrayl) tetrakis (sulfonic acid) Cobalt, the above discussions of Martin, Aizawa, and Stephenson apply herein. Martin, modified, does not teach the specific transition metal porphyrin: 4,4',4",4"'- (Porphine-5,10,15,20-tetrayl) tetrakis (sulfonic acid) Cobalt.
Martin discloses the use of transition metal catalysts as: iron, molybdate, silver, copper, cobalt, and platinum. 
Stephenson discloses or iron, molybdate, manganese, and ruthenium transition metal porphyrin catalysts (see p.6, 39-40; p.4, lines 41-42). The Stephenson reference further discloses using transition metal porphyrin catalysts for effectively catalyzing the bleaching action of peroxyacid salts for fabric cleaning. Both Martin and Stephenson disclose the same transition metals for use as catalysts in catalyzing the bleaching action of the same peroxyacid salt - potassium monopersulfate - in aquatic environments and Aizawa teaches that porphyrins are effective in inhibiting growth of microorganisms in aquatic facilities - such as pools.
Nakazono et al. (Nakazono) teach water soluble cobalt porphyrin catalysts having sulfonic acid functional groups – CoTPPS (see Fig. 1 of the Nakazono reference below). 

    PNG
    media_image1.png
    699
    1792
    media_image1.png
    Greyscale

The Martin, Stephenson, and Aizawa references are considered analogous for  reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems – Nakazono is analogous in that it teaches an aqueous transition metal catalyst that includes the transition metal catalyst – cobalt -  as described by Martin as effective in oxidizing potassium monopersulfate in aqueous facilities – such as pools.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used a cobalt transition metal porphyrin catalyst compound, as that described by Nakazono, for the purpose of inhibiting or eliminating microorganisms/contaminants in the aquatic facility of Martin because Aizawa teaches that porphyrin compounds are effective for eliminating contaminants in aquatic facilities – such as pools, and Stephenson teaches that transition metal porphyrin catalysts, in conjunction with potassium monopersulfate, are effective in reducing and eliminating contaminant levels in aquatic environments, and Martin teaches that cobalt is an effective transition metal catalyst for oxidizing potassium monopersulfate used in reducing and inhibiting microorganisms/contaminants in aquatic facilities, such as pools. In view of these teachings, it would have been obvious to a person of ordinary skill to have selected a cobalt transition metal porphyrin compound for removing or eliminating contaminants common to an aquatic facility. 

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Number: 7,476,333 B2) in view of Stephenson (EP 0 306 089 A2) and Aizawa (JP 01093502), as applied to claims 1, 4, 5, 14, and 31 above, and further in view of Thungstrom et al. (US Patent Number: 5,663,489).
Claim 6:
Regarding the limitation: The method according to claim 1, further comprising adding a tracer to determine an amount of catalyst present in the water, the above discussions of Martin, Aizawa, and Stephenson apply herein.
Martin, as modified by Stephenson and Aizawa, does not disclose the use of a tracer to determine the relative amount of catalyst available in the water.
However, Thungstrom et al. (Thungstrom hereafter) disclose a method and apparatus for using tracers and monitoring water process equipment for detection of leaks (see Abstract; column 1, lines 59-61; column 2, lines 1-5). The tracer is added at a rate proportional to the liquid removal rate. After addition of tracer, liquid exiting the containment is analyzed to determine tracer concentration. An expected concentration of tracer based on rate of addition is compared with the tracer concentration of the removed liquid. A positive result indicates tracer is exiting at places other than in the removal liquid and the system is investigated for leaks (see column 2, lines 5-24).
The Martin, Stephenson, and Aizawa references are considered analogous for  reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems – and Thungstrom is analogous in that it relates to managing aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in art, before the effective filing date of the invention, to have included a tracer in the composition of Martin for the purpose of determining the amount of catalyst lost from use of the aquatic system through activities that result in water losses – to include: pool splashing, filtration, swimmers exiting the aquatic system (pool, spa, etc.), and system leaks, because Thungstrom teaches using tracers for monitoring water processes for detection of leaks (water losses) (adding a tracer to determine water losses) and Martin teaches that the metal catalyst in the aquatic facilities is necessary for catalyzing the bleaching action of peroxyacid salts and that the metal catalyst is applied to the water to maintain an effective catalyst concentration, where the ability to determine the amount of metal catalyst or other compound lost through system water losses, as taught by Thungstrom, would be beneficial to Martin in determining the amount metal catalyst needed for replenishing system to effect the bleaching action of the peroxyacid salt.
Claim 7:
Regarding the limitation: The method according to claim 6, wherein the tracer comprises a molybdate donor, the limitation is met by Martin, modified, because Thungstrom discloses the particularly preferred tracers are molybdate-containing compounds including molybdenum salts (molybdate donors) such as sodium molybdate (molybdate donor - dissolves in water to release molybdate) (see column 4, lines 43-49 of Thungstrom).
Claim 8:
Regarding the limitation: The method according to claim 7, wherein the molybdate donor comprises sodium molybdate, the limitation is met by Martin, modified, because Thungstrom discloses the particularly preferred tracers are molybdate-containing compounds including molybdenum salts (molybdate donors) such as sodium molybdate (molybdate donor – dissolves in water to release molybdate) (see column 4, lines 43-49 of Thungstrom).
Claim 9:
Regarding the limitation: The method according to claim 7, further comprising sustaining a molybdate concentration between 0.05 to 2 ppm reported as MoO4=, the limitation is met by Martin, modified, because Thungstrom discloses tracer concentrations of from about 0.2 to about 20 ppm – which overlaps the claimed range (see column 4, lines 59-65 of Thungstrom).
Claim 10:
Regarding the limitation: The method according to claim 7, further comprising sustaining a molybdate concentration between 0.08 to 0.8 ppm reported as MoO4=, the limitation is met by Martin, modified, because Thungstrom discloses tracer concentrations of from about 0.2 to about 20 ppm – which overlaps the claimed range (see column 4, lines 59-65 of Thungstrom).

Claim 11:
Regarding the limitation: The method according to claim 7, further comprising sustaining a molybdate concentration between 0.1 to 0.6 ppm reported as MoO4=, the limitation is met by Martin, modified, because Thungstrom discloses tracer concentrations of from about 0.2 to about 20 ppm – which overlaps the claimed range (see column 4, lines 59-65 of Thungstrom).

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Number: 7,476,333 B2) in view of Stephenson (EP 0 306 089 A2) and Aizawa (JP 01093502), as applied to claims 1, 4, 5, 14, and 31 above, and further in view of Martin (US Publication Number: 2019/0194047).
Claim 6:
Regarding the limitation: The method according to claim 1, further comprising adding a tracer to determine an amount of catalyst present in the water, Martin ‘333, as modified by Stephenson and Aizawa, does not disclose the use of a tracer to determine the relative amount of catalyst available present in the water.
However, Martin ‘047 discloses a method for monitoring and controlling the relative concentration of bromide ion used in sanitation and oxidation of aqueous systems at aquatic facilities (see Abstract; paragraph [0001]). Martin ‘047 discloses that a tracer is added and monitored to an aqueous system to determine the relative concentration of bromide ion (see paragraph [0014]). Martin ‘047 discloses a molybdate donor is a compound that when dissolved in water releases molybdate having the formula MoO4 = and includes the preferred tracer sodium molybdate (see paragraphs [0021], [0043] and [0046]). Martin ‘047 discloses that molybdate is easily tested using colorimetric methods like those used in aquatic facilities (see paragraph [0045]). Martin ‘047 teaches that the tracer shadows the bromide ions in the aqueous system and when water is lost due to filter backwash, splashing, or draining, both the tracer and bromide concentration decrease. When the tracer concentration drops below a desired minimum concentration additional composition is added to the aqueous system to sustain the bromide concentration (see paragraph [0056]).
The Martin ‘333, Stephenson, Martin ‘047, and Aizawa references are considered analogous for reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in art, before the effective filing date of the invention, to have included a tracer as taught by Martin ‘047 in the composition of Martin ‘333 for the purpose of determining the amount of catalyst lost from use of the aquatic system through aquatic pool activities that result in water losses – to include: pool splashing, filtration, swimmers exiting the aquatic system (pool, spa, etc.), and system leaks, because martin ‘047 teaches that the molybdate tracer is easily tested using colorimetric methods like those already used at aquatic facilities and such tracers are easily measured by using the process of shadowing a chemical compound in an aqueous aquatic system in which the compound and tracer are both depleted due to typical aquatic activities as filter backwash, splashing, or draining. Martin ‘333 teaches that the catalyst is necessary for catalyzing the bleaching action of peroxyacid salts and that the metal catalyst is applied to the water to maintain an effective catalyst concentration - where the ability to determine the amount of catalyst lost through use of a tracer would be beneficial in determining the amount of catalyst needed for replacement to effect the bleaching action of the peroxyacid salt for effecting the elimination of contaminants.
Claim 7:
Regarding the limitation: The method according to claim 6, wherein the tracer comprises a molybdate donor, Martin ’333 does not disclose a tracer as molybdate donor. 
However, Martin ‘047 discloses the preferred tracer is a molybdate donor (see paragraph [0043]). Martin ‘047 discloses molybdate is easily tested using colorimetric methods like those used at aquatic facilities (see paragraph [0045]). 
The Martin ‘333, Stephenson, Martin ‘047, and Aizawa references are considered analogous for  reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used a molybdate donor as a tracer in Martin ‘333 because Martin ‘047 teaches that molybdate is easily tested using colorimetric methods like those used at aquatic facilities – thus saving the facility from investing in new equipment for measuring the tracer.
Claim 8:
Regarding the limitation: The method according to claim 7, wherein the molybdate donor comprises sodium molybdate, Martin ’333 does not disclose a sodium molybdate tracer.
However, Martin ‘047 discloses the preferred tracer is a sodium molybdate tracer (see paragraphs [0044] and [0046]). Martin ‘047 discloses molybdate is easily tested using colorimetric methods like those used at aquatic facilities (see paragraph [0045]). 
The Martin ‘333, Stephenson, Martin ‘047, and Aizawa references are considered analogous for reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used sodium molybdate as tracer/donor in Martin ‘333 because Martin ‘047 teaches that molybdate is easily tested using colorimetric methods like those used at aquatic facilities – thus saving the facility from investing in new equipment for measuring the tracer.
Claim 9:
Regarding the limitation: The method according to claim 7, further comprising sustaining molybdate concentration between 0.05 to 2 ppm reported as MoO4=, Martin ’333 does not disclose a molybdate concentration.
However, Martin ‘047 discloses a concentration of molybdate tracer can range from 0.02 – 2 ppm (encompasses claimed range) and that companies provide test kits for determining low level molybdate (i.e. 0.02 ppm) concentrations without interference from other metals at typical concentrations found in aquatic facilities (see paragraph [0045]). Martin ‘047 discloses that the measured result can be reported as MoO4= (see paragraph [0047]).
The Martin ‘333, Stephenson, Martin ‘047, and Aizawa references are considered analogous for  reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used molybdate as the tracer/donor in Martin ‘333 and in the range of 0.02 ppm – 2 ppm because Martin ‘047 teaches that molybdate is easily tested using colorimetric methods like those used at aquatic facilities and that companies provide test kits for determining low level molybdate (i.e. 0.02 ppm) concentrations without interference from other metals at typical concentrations found in aquatic facilities – thus saving the facility from investing in new equipment for measuring the tracer.
Claim 10:
Regarding the limitation: The method according to claim 7, further comprising sustaining a molybdate concentration between 0.08 to 0.8 ppm reported as MoO4=, Martin ’333 does not disclose a molybdate concentration.
However, Martin ‘047 discloses a concentration of molybdate tracer can range from 0.02 ppm – 2 ppm (encompasses claimed range) and that companies provide test kits for determining low level molybdate (i.e. 0.02 ppm) concentrations without interference from other metals at typical concentrations found in aquatic facilities (see paragraph [0045]). Martin ‘047 discloses that the measured result can be reported as MoO4= (see paragraph [0047]).
The Martin ‘333, Stephenson, Martin ‘047, and Aizawa references are considered analogous for reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used molybdate as tracer/donor in Martin ‘333 and in the range of 0.08 ppm – 0.8 ppm because Martin ‘047 teaches that molybdate may be used as a tracer in the range of 0.02 ppm – 2 ppm and molybdate is easily tested using colorimetric methods like those used at aquatic facilities and that companies provide test kits for determining low level molybdate (i.e. 0.02 ppm) concentrations without interference from other metals at typical concentrations found in aquatic facilities – thus saving the facility from investing in new equipment for measuring the tracer.
Claim 11:
Regarding the limitation: The method according to claim 7, further comprising sustaining a molybdate concentration between 0.1 to 0.6 ppm reported as MoO4=, Martin ’333 does not disclose a molybdate concentration.
However, Martin ‘047 discloses a concentration of molybdate tracer can range from 0.02 ppm – 2 ppm (encompasses claimed range) and that companies provide test kits for determining low level molybdate (i.e. 0.02 ppm) concentrations without interference from other metals at typical concentrations found in aquatic facilities (see paragraph [0045]). Martin ‘047 discloses that the measured result can be reported as MoO4= (see paragraph [0047]).
The Martin ‘333, Stephenson, Martin ‘047, and Aizawa references are considered analogous for reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used molybdate as tracer/donor in Martin ‘333 and in the range of 0.1 ppm – 0.6 ppm because Martin ‘047 teaches that molybdate may be used as a tracer in the range of 0.02 ppm – 2 ppm and molybdate is easily tested using colorimetric methods like those used at aquatic facilities and that companies provide test kits for determining low level molybdate (i.e. 0.02 ppm) concentrations without interference from other metals at typical concentrations found in aquatic facilities – thus saving the facility from investing in new equipment for measuring the tracer.

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Number: 7,476,333 B2) in view of Stephenson (EP 0 306 089 A2) and Aizawa (JP 01093502).
Claim 30: 
Regarding the limitation: A method for reducing halogenated decomposition byproducts in water and air of an aquatic facility and reducing precursors of the halogenated decomposition byproducts in the water, Martin discloses a method for cleaning aquatic facilities containing organic contaminants – such as swimming pools and spas (see column 1, lines 5-15). Martin discloses the water is treated to reduce or eliminate chemical oxygen demands (COD) and/or total organic carbon (TOC). As TOC and COD increase, oxidation reduction potential decreases and chlorine or bromine oxidizers are added to adjust the potential (see column 1, lines 15-21). Martin teaches that chlorine and bromine above a certain level, in the presence of COD and/or TOC, causes decomposition byproducts - such as trihalomethanes (THMs) and chloramines (halogenated decomposition byproducts and precursors) (see column 1, lines 22-25). Martin discloses a reduction in the formation of THMs and chloramines and the quality of the air and water around the aquatic facilities is enhanced (reducing DBAs and precursors in water and air of an aquatic facility) (see column 2, lines 24-30).
Regarding the limitation: adding an effective amount of water-soluble metal-porphyrin catalyst to the water of the aquatic facility, wherein the aquatic facility is one of a water park, theme park, swimming pool, or spa, Martin discloses a method for cleaning aquatic facilities containing organic contaminants – such as swimming pools and spas (discloses swimming pools and spas) (see column 1, lines 5-15). Martin discloses a composition for reducing the chemical oxygen demand in water. The composition includes a persulfate donor and a transition metal catalyst (see column 1, line 58 – column 2, line 15). The catalyst may be a transition metal: cobalt, iron, molybdenum, platinum, or combinations thereof (column 2, lines 60-63). The persulfate donor may be potassium monopersulfate (see column 2, lines 57-59). Martin discloses that the metal catalyst is applied to the water to maintain an effective catalyst concentration (adding an effective amount of water-soluble metal catalyst to the water) (see column 2, lines 40-41).
Martin does not disclose a metal-porphyrin catalyst.
However, Stephenson discloses metallo-porphyrins as a bleach catalyst for cleaning fabrics at low temperatures (between 10 oC and 30 oC) - and that it is known that iron porphyrins act as oxidation catalysts (see page 2, lines 1-4 and 18). Stephenson teaches a composition comprising a metallo-porphyrin that includes transition metals such as: iron, manganese, ruthenium, or molybdenum (see p. 3, lines 6-26); and peroxyacid salts to include persulfates such as: potassium monopersulphate (see p. 2, lines 34-41). Stephenson discloses that metallo-porphyrins catalyze the bleaching action of peroxyacid bleach systems (see p. 2, lines 32-33; p. 3, lines 36-40 and 54-55). 
Additionally, Aizawa discloses the use of porphyrin compounds in aqueous systems such as swimming pools to inhibit growth of microorganisms by using an effective amount of porphyrin compounds (see p.1, lines 13-16).
The Martin, Stephenson, and Aizawa references are considered analogous for  reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, for Martin to have used a transition-metal metallo-porphyrin as taught by Stephenson because Stephenson teaches that transition-metal-porphyrin catalysts are known in the art as oxidation catalysts and catalyze the bleaching action of peroxyacid salts – such as potassium monopersulfate - at low temperatures (between 10 oC and 30 oC), and Aizawa teaches the use of porphyrins are effective in aquatic facilities – such as pools – for inhibiting growth of microorganisms, where Martin desires to use transition metal catalysts for oxidation of potassium monopersulfate to reduce or eliminate contaminants in aquatic facilities and would benefit from the use of metallic porphyrin catalysts which function at aquatic pool temperatures (range between 25 oC and 30 oC), and have been described by Aizawa to be effective in inhibiting the growth of microorganisms in pools.
Regarding the limitation: applying a persulfate donor to the water; Martin discloses the composition includes a persulfate donor which may be potassium monopersulfate (applying a persulfate donor to the water) (see column 2, lines 57-59).
Regarding the limitation: reacting the persulfate donor with the metal-porphyrin catalyst to produce sulfateU.S. Patent App'n. Ser. No.: 16/845,163 Page 6 of 11free radicals; Martin, modified, discloses reacting the metal catalyst porphyrin with the persulfate donor to produce sulfate free radicals. The transition metal catalyst rapidly reacts with the potassium monopersulfate to form sulfate free radicals which eliminates the concern of persulfate accumulation and effectively decomposes the organic contaminants after being added to the water (reacting the persulfate donor with the metal-porphyrin catalyst to produce sulfate free radicals) (see column 2, lines 31-39).
Regarding the limitation: allowing the sulfate free radicals to react with the halogenated decomposition byproducts and the precursors to reduce a concentration of the halogenated decomposition byproducts in the water and air and reduce a concentration of the precursors of the halogenated decomposition byproducts in the water, Martin, modified, discloses that the formed sulfate free radicals through reaction with the transition metal catalyst and eliminates the concern of persulfate accumulation and effectively decomposes the organic contaminants after being added to the water (sulfate free radicals react with decomposition byproducts and precursors to reduce their concentration) (see column 2, lines 31-39).
Regarding the limitation: and sustaining the effective amount of the metal-porphyrin catalyst in the water, wherein the effective amount of the metal-porphyrin catalyst ranges from 0.01 to 50 ppb reported as metal-porphyrin, Martin, modified, discloses that the metal catalyst is applied to the water to maintain an effective catalyst concentration (see column 2, lines 40-41). Martin discloses that the persulfate is delivered to the water while maintaining the effective metal catalyst concentration in the water (sustaining an effective amount of metal catalyst in the water) (see column 3, lines 16-20).
Martin discloses the use of iron, molybdate, silver, copper, cobalt, and platinum transition metal catalysts and their concentrations in water of 1 ppb (0.001 ppm) to about 1 ppm (1000 ppb) for use in an aquatic facility (1 ppb to 1000 ppb) (see column 2, lines 40-42). Accordingly, Martin’s range for the transition metal catalyst for catalyzing peroxyacid salts in aqueous solutions overlaps with the claimed range between the values of 1 ppb to 50 ppb. 
Stephenson discloses iron, molybdate, manganese, and ruthenium metal porphyrin catalysts depending on the intended application (see p.6, 39-40; p.4, lines 41-42). The Stephenson reference discloses using transition metal porphyrin catalysts for effectively catalyzing the bleaching action of peroxyacid salts for fabric cleaning. 
Both Martin and Stephenson disclose the same transition metals for use as catalysts in catalyzing the bleaching action of the same peroxyacid salt - potassium monopersulfate - in aquatic environments, where Aizawa teaches that the use of porphyrins is effective for inhibiting the growth of microorganisms in aquatic facilities, such as pools – which is the goal of Martin.
The Martin, Stephenson, and Aizawa references are considered analogous for  reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Martin the transition-metal porphyrin catalyst of Stephenson - which includes the same transition metals and performs the same action on the same peroxyacid salt (potassium monopersulfate) as described by Martin; and to have used the transition metal porphyrin catalyst in the process of Martin in the concentration range for transition metal catalysts as taught by Martin (overlaps with the claimed range) because Martin has shown that the use of these same transition metal catalysts at the disclosed concentrations function effectively in aquatic environments and Stephenson teaches that when using these same transition metal catalysts in the form of metallo-porphyrin catalysts, they effectively catalyze the bleaching action of the same peroxyacid salts – such as potassium monopersulfate - at lower temperatures (between 10 oC and 30 oC), where Aizawa teaches that the use of porphyrins is effective for inhibiting the growth of microorganisms in aquatic facilities, such as pools – which is the goal of Martin.
Martin discloses that the metal catalyst is applied to the water to maintain an effective catalyst concentration (see column 2, lines 40-41). Martin discloses that the persulfate is delivered to the water while maintaining the effective metal catalyst concentration in the water (sustaining an effective amount of metal catalyst in the water) (see column 3, lines 16-20). Further, it is well-known that aquatic facilities add additional water to pools (make-up water due to filter backwash, splashing, draining; bathers exiting the pool) as needed due to water losses; and thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have recognized the need to replenish catalyst and water (relative to each other) to sustain a specific catalyst concentration desired by Martin.
Regarding the limitation: and the metal-porphyrin catalyst having resistance to oxidation so that only periodic supplementation to the pool water is required based on water losses from the water, Martin, as modified by Stephenson and Aizawa, does not specifically recite that the metal porphyrin catalyst has resistance to oxidation. However, the composition under Martin, as modified by Stephenson and Aizawa, is the same as that claimed and accordingly the metal porphyrin catalyst taught by the prior art includes the properties as that claimed. Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Further, Martin discloses that the metal catalyst is applied to the water to maintain an effective catalyst concentration (see column 2, lines 40-41). Martin discloses that the persulfate is delivered to the water while maintaining the effective metal catalyst concentration in the water (sustaining an effective amount of metal catalyst in the water) (see column 3, lines 16-20). Further, it is well-known that aquatic facilities add additional water to pools as needed due to water losses (make-up water due to filter backwash, splashing, draining; bathers exiting the pool); and thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have recognized the need to replenish catalyst and water (relative to each other) to sustain a specific catalyst concentration desired by Martin.
Claim 32: 
Regarding the limitation: The method according to claim 30, wherein the aquatic facility is a swimming pool, Martin discloses a method for cleaning aquatic facilities containing organic contaminants – such as swimming pools and spas (see column 1, lines 5-15).

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Number: 7,476,333 B2) in view of Stephenson (EP 0 306 089 A2), Aizawa (JP 01093502), and Applicant’s admitted prior art (see Applicant’s specification, Paragraph [16]).
Claim 30: 
Regarding the limitation: A method for reducing halogenated decomposition byproducts in water and air of an aquatic facility and reducing precursors of the halogenated decomposition byproducts in the water, Martin discloses a method for cleaning aquatic facilities containing organic contaminants – such as swimming pools and spas (see column 1, lines 5-15). Martin discloses the water is treated to reduce or eliminate chemical oxygen demands (COD) and/or total organic carbon (TOC). As TOC and COD increase, oxidation reduction potential decreases and chlorine or bromine oxidizers are added to adjust the potential (see column 1, lines 15-21). Martin teaches that chlorine and bromine above a certain level, in the presence of COD and/or TOC, causes decomposition byproducts - such as trihalomethanes (THMs) and chloramines (halogenated decomposition byproducts and precursors) (see column 1, lines 22-25). Martin discloses a reduction in the formation of THMs and chloramines and the quality of the air and water around the aquatic facilities is enhanced (reducing DBAs and precursors in water and air of an aquatic facility) (see column 2, lines 24-30).
Regarding the limitation: adding an effective amount of water-soluble metal-porphyrin catalyst to the water of the aquatic facility, wherein the aquatic facility is one of a water park, theme park, swimming pool, or spa, Martin discloses a method for cleaning aquatic facilities containing organic contaminants – such as swimming pools and spas (discloses swimming pools and spas) (see column 1, lines 5-15). Martin discloses a composition for reducing the chemical oxygen demand in water. The composition includes a persulfate donor and a transition metal catalyst (see column 1, line 58 – column 2, line 15). The catalyst may be a transition metal: cobalt, iron, molybdenum, platinum, or combinations thereof (column 2, lines 60-63). The persulfate donor may be potassium monopersulfate (see column 2, lines 57-59). Martin discloses that the metal catalyst is applied to the water to maintain an effective catalyst concentration (adding an effective amount of water-soluble metal catalyst to the water) (see column 2, lines 40-41).
Martin does not disclose a metal-porphyrin catalyst.
However, Stephenson discloses metallo-porphyrins as a bleach catalyst for cleaning fabrics at low temperatures (between 10 oC and 30 oC) - and that it is known that iron porphyrins act as oxidation catalysts (see page 2, lines 1-4 and 18). Stephenson teaches a composition comprising a metallo-porphyrin that includes transition metals such as: iron, manganese, ruthenium, or molybdenum (see p. 3, lines 6-26); and peroxyacid salts to include persulfates such as: potassium monopersulphate (see p. 2, lines 34-41). Stephenson discloses that metallo-porphyrins catalyze the bleaching action of peroxyacid bleach systems (see p. 2, lines 32-33; p. 3, lines 36-40 and 54-55). 
Additionally, Aizawa discloses the use of porphyrin compounds in aqueous systems such as swimming pools to inhibit growth of microorganisms by using an effective amount of porphyrin compounds (see p.1, lines 13-16).
The Martin, Stephenson, and Aizawa references are considered analogous for  reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, for Martin to have used a transition-metal metallo-porphyrin as taught by Stephenson because Stephenson teaches that transition-metal-porphyrin catalysts are known in the art as oxidation catalysts and catalyze the bleaching action of peroxyacid salts – such as potassium monopersulfate - at low temperatures (between 10 oC and 30 oC), and Aizawa teaches the use of porphyrins are effective in aquatic facilities – such as pools – for inhibiting growth of microorganisms, where Martin desires to use transition metal catalysts for oxidation of potassium monopersulfate to reduce or eliminate contaminants in aquatic facilities and would benefit from the use of metallic porphyrin catalysts which function at aquatic pool temperatures (range between 25 oC and 30 oC), and have been described by Aizawa to be effective in inhibiting the growth of microorganisms in pools.
Regarding the limitation: applying a persulfate donor to the water; Martin discloses the composition includes a persulfate donor which may be potassium monopersulfate (applying a persulfate donor to the water) (see column 2, lines 57-59).
Regarding the limitation: reacting the persulfate donor with the metal-porphyrin catalyst to produce sulfateU.S. Patent App'n. Ser. No.: 16/845,163 Page 6 of 11free radicals; Martin, modified, discloses reacting the metal catalyst porphyrin with the persulfate donor to produce sulfate free radicals. The transition metal catalyst rapidly reacts with the potassium monopersulfate to form sulfate free radicals which eliminates the concern of persulfate accumulation and effectively decomposes the organic contaminants after being added to the water (reacting the persulfate donor with the metal-porphyrin catalyst to produce sulfate free radicals) (see column 2, lines 31-39).
Regarding the limitation: allowing the sulfate free radicals to react with the halogenated decomposition byproducts and the precursors to reduce a concentration of the halogenated decomposition byproducts in the water and air and reduce a concentration of the precursors of the halogenated decomposition byproducts in the water, Martin, modified, discloses that the formed sulfate free radicals through reaction with the transition metal catalyst and eliminates the concern of persulfate accumulation and effectively decomposes the organic contaminants after being added to the water (sulfate free radicals react with decomposition byproducts and precursors to reduce their concentration) (see column 2, lines 31-39).
Regarding the limitation: and sustaining the effective amount of the metal-porphyrin catalyst in the water, wherein the effective amount of the metal-porphyrin catalyst ranges from 0.01 to 50 ppb reported as metal-porphyrin, Martin, modified, discloses that the metal catalyst is applied to the water to maintain an effective catalyst concentration (see column 2, lines 40-41). Martin discloses that the persulfate is delivered to the water while maintaining the effective metal catalyst concentration in the water (sustaining an effective amount of metal catalyst in the water) (see column 3, lines 16-20).
Martin discloses the use of iron, molybdate, silver, copper, cobalt, and platinum transition metal catalysts and their concentrations in water of 1 ppb (0.001 ppm) to about 1 ppm (1000 ppb) for use in an aquatic facility (1 ppb to 1000 ppb) (see column 2, lines 40-42). Accordingly, Martin’s range for the transition metal catalyst for catalyzing peroxyacid salts in aqueous solutions overlaps with the claimed range between the values of 1 ppb to 50 ppb. 
Stephenson discloses iron, molybdate, manganese, and ruthenium metal porphyrin catalysts depending on the intended application (see p.6, 39-40; p.4, lines 41-42). The Stephenson reference discloses using transition metal porphyrin catalysts for effectively catalyzing the bleaching action of peroxyacid salts for fabric cleaning. 
Both Martin and Stephenson disclose the same transition metals for use as catalysts in catalyzing the bleaching action of the same peroxyacid salt - potassium monopersulfate - in aquatic environments, where Aizawa teaches that the use of porphyrins is effective for inhibiting the growth of microorganisms in aquatic facilities, such as pools – which is the goal of Martin.
The Martin, Stephenson, and Aizawa references are considered analogous for  reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Martin the transition-metal porphyrin catalyst of Stephenson - which includes the same transition metals and performs the same action on the same peroxyacid salt (potassium monopersulfate) as described by Martin; and to have used the transition metal porphyrin catalyst in the process of Martin in the concentration range for transition metal catalysts as taught by Martin (overlaps with the claimed range) because Martin has shown that the use of these same transition metal catalysts at the disclosed concentrations function effectively in aquatic environments and Stephenson teaches that when using these same transition metal catalysts in the form of metallo-porphyrin catalysts, they effectively catalyze the bleaching action of the same peroxyacid salts – such as potassium monopersulfate - at lower temperatures (between 10 oC and 30 oC), where Aizawa teaches that the use of porphyrins is effective for inhibiting the growth of microorganisms in aquatic facilities, such as pools – which is the goal of Martin.
Martin discloses that the metal catalyst is applied to the water to maintain an effective catalyst concentration (see column 2, lines 40-41). Martin discloses that the persulfate is delivered to the water while maintaining the effective metal catalyst concentration in the water (sustaining an effective amount of metal catalyst in the water) (see column 3, lines 16-20). Further, it is well-known that aquatic facilities add additional water to pools (make-up water due to filter backwash, splashing, draining; bathers exiting the pool) as needed due to water losses; and thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have recognized the need to replenish catalyst and water (relative to each other) to sustain a specific catalyst concentration desired by Martin.
Regarding the limitation: and the metal-porphyrin catalyst having resistance to oxidation so that only periodic supplementation to the pool water is required based on water losses from the water, Martin, as modified by Stephenson and Aizawa, does not specifically recite that the metal porphyrin catalyst has resistance to oxidation. However, the composition under Martin, as modified by Stephenson and Aizawa, is the same as that claimed and accordingly the metal porphyrin catalyst taught by the prior art includes the properties as that claimed. Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
It is further noted that Applicant teaches that metal porphyrin catalysts have an inherent resistance to oxidation and improved stability (inherent resistance to oxidation) (see instant specification, paragraph 16).  
Further, Martin discloses that the metal catalyst is applied to the water to maintain an effective catalyst concentration (see column 2, lines 40-41). Martin discloses that the persulfate is delivered to the water while maintaining the effective metal catalyst concentration in the water (sustaining an effective amount of metal catalyst in the water) (see column 3, lines 16-20). Further, it is well-known that aquatic facilities add additional water to pools as needed due to water losses (make-up water due to filter backwash, splashing, draining; bathers exiting the pool).
The Martin, Stephenson, and Aizawa references are considered analogous for  reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have recognized the need to replenish catalyst and water (relative to each other) to sustain a specific catalyst concentration desired by Martin.
Claim 32: 
Regarding the limitation: The method according to claim 30, wherein the aquatic facility is a swimming pool, Martin discloses a method for cleaning aquatic facilities containing organic contaminants – such as swimming pools and spas (see column 1, lines 5-15).

Response to Arguments
Applicant's arguments filed November 11, 2022 have been fully considered but they are not persuasive.
Applicant indicates that the examiner has improperly dismissed unexpected results (see applicant’s response: page 7, line 2); and, applicant indicates the following on page 9, lines 15-20:
The unexpected and surprising experimental results described in paragraph [17] of the present specification, which is supported by the Examples in the present specification, are not taught or even suggested by the cited prior art. 
The surprising and unexpected experimental results shown in Figs. 4A-D and 5, and described in paragraph [17] rebut any prima facie case of obviousness and the Section 103 rejections should be withdrawn for this reason alone. 
Also, see page 10, line 28 - page 11, line 14. Applicant also indicates that “Figure 5 illustrates that a single low dose comprising approximately 2.2 ppb as metal-porphyrin was able to sustain the high rate of oxidation due to the formation of sulfate radicals for well over 4 weeks after its addition.” Applicant states that these unexpected results are not disclosed in the prior art.
In response, with respect to Figure 4A, 4B, 4C, and 4D, there is no indication in the bar graphs presented of the concentrations of the DBPs and urea, before and after addition of catalyst. There is no indication of the presence of catalyst or oxidation agent prior the addition of catalyst. Accordingly, “a dramatic reduction” (see applicant’s response at p. 11) is an opinion statement unsupported by evidence. Also, the claims are not commensurate with any scope of a showing in that the claims do not require urea, chloroform, cyanogen chloride, or trichloramine. Also, with reference to applicant’s Figure 5, the reduction in urea concentration as a result of the addition of a catalyst in the presence of oxidizing agent and the formation of free radicals is expected as a property possessed by the prior art, as noted by Martin (US 7,476,333 B2) (See Martin reference at column 2, lines 31-39). Note that Figure 5 does not provide comparison data. Figure 5 shows only that there is a decrease in urea. That alone is not evidence of unexpected results. Also, the claims are not commensurate with Figure 5 in that urea is not claimed.
Applicant argues the following on page 8, line 18 - page 9, line 14:

    PNG
    media_image2.png
    522
    632
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    321
    627
    media_image3.png
    Greyscale

In response, expected beneficial results are evidence of obviousness of a claimed invention (see MPEP 716.02(c)(II)). In the instant case, Martin alone can be used to demonstrate the following: it is expected that the application of a metal catalyst in the presence of an oxidizing agent, as taught by Martin (see column 2, lines 31-39) will result in the formation of sulfate free radicals. Specifically, Martin discloses reacting the metal catalyst with the persulfate donor to produce sulfate free radicals (see Martin: US 7,476,333 B2). The transition metal catalyst rapidly reacts with the potassium monopersulfate to form sulfate free radicals which eliminates the concern of persulfate accumulation and effectively decomposes the organic contaminants after being added to the water (reacting the persulfate donor with the metal catalyst to produce sulfate free radicals) (see column 2, lines 31-39). The reaction of a metal catalyst with an oxidizing agent with the resulting formation of free radicals is expected and a well-documented property possessed in the prior art. Martin also teaches the 2.2 ppb in the claimed range. The free radical formation is an expected result over the claimed range to include at 2.2 ppb because of the reaction properties noted. A reduction in such contaminant compounds is expected in view of the teachings of Martin. Only presence of a property not possessed by the prior art is evidence of non-obviousness. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (see MPEP 716.02 (III)).
Applicant indicates that Martin does not disclose the use of a metal-porphyrin catalyst (response: page 10, lines 3-5).
In response: the absence of a “metal porphyrin catalyst” was noted in the rejection (see Non-Final Office Action mailed 9-14-2022, at page 5). Martin, however, teaches metal catalysts in swimming pools, and Stephenson was applied to make obvious the use of metal porphyrin catalysts – using the same transition metals as used by Martin in aquatic environments, and Aizawa teaches specifically the application of porphyrin catalysts in swimming pools – as does Martin.
Applicant indicates that the amendment to claims 1 and 30 of “wherein the aquatic facility is one of a water park, theme park, swimming pool, or spa” excludes laundry cleaning methods such as shown by Stephenson (response: page 9, lines 21-24; also see page 9, line 25 - page 10, lines 1-2 and 6-8; also see page 11, line 15 - page 12, line 36.
	In response: it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the references of Martin, Stephenson, and Aizawa are drawn to cleaning in aquatic (water) environments. Each is drawn to using the composition claimed in aquatic environments (water). Each is drawn to using catalysts in the composition used for cleaning in an aquatic environment. The metal porphyrin catalyst and oxidation agent disclosed by Stephenson function the same in the aquatic environment whether clothes are present or not. Bacteria and other organic matter present in the water used to wash clothes, or used in pools, water parks, or spas, is subject to the action of the chemicals present. The application of Stephenson and Aizawa to modify Martin is to teach the obviousness for substituting the metal catalysts used by Martin with metal porphyrin catalysts as taught by Stephenson and for the specific application of porphyrin catalysts in the aquatic environment of a swimming pool as taught by Aizawa.
Applicant argues that adding bleach catalysts (for cleaning clothes in Stephenson) to the pool cleaning composition of Martin would be an improper reconstruction of Martin. Applicant argues the examiner is improperly using the present specification and claims as a blueprint to select unrelated elements from the cited prior art to recreate the claimed invention (see applicant’s response: page 10, lines 19-23).
In response: the prior art rejection uses only knowledge which was disclosed and within the level of ordinary skill before the effective filing date of the invention, and does not include knowledge gleaned from the applicant's disclosure. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It is further noted that Applicant’s claim is drawn to a method for reducing halogenated decomposition byproducts in water and air of an aquatic facility. The method and composition of Stephenson operates in an aquatic environment (an aqueous system). It is additionally emphasized that US Patent Number: 7,922,933 (column 11, lines 41-55) to Martin (citation of reference provided in the Non-Final Office action of August 16, 2022, paragraph 15, Prior Art of Record) teaches the versatility of the combination of the same metal catalysts and oxidizing agents as those used in instant invention and their application to “laundry washing.” In the cited patent ‘933, Martin notes that:
Methods of treating water in an aqueous system to enhance the rate of inactivation of oxidation resistant microbiological organisms and decomposition are disclosed. Without limiting the application, examples of an aqueous system may be an: aquatic facility, agricultural processes such as washing vegetables, poultry washing basins, or laundry washing. (Emphasis supplied).
Accordingly, Martin ‘933 recognizes the application of a metal catalyst and oxidizing agent in numerous types of aqueous environments – as in aquatic facilities and laundry washing. Accordingly, the prior art discloses a person having ordinary skill in the art – like Martin - would look to different types of aqueous systems, to include laundry washing, for treating water contaminants such as organic and biological compounds.
Applicant argues that the Stephenson composition is a single use and then disposed of - where the claimed invention is retained in the pool water and sustained within a specific range (see applicant’s response: page 10, lines 13-16).
In response, Stephenson is used to modify Martin. Martin specifically teaches that the metal catalyst is applied to the water to maintain an effective catalyst concentration (sustained within a specific range) (see column 2, lines 40-41). Martin discloses that the persulfate is delivered to the water while maintaining the effective metal catalyst concentration in the water (sustaining an effective amount of metal catalyst in the water) (see column 3, lines 16-20). 
Applicant argues that Aizawa does not disclose the claimed novel use of a metal-porphyrin catalyst to clean pool water (see applicant’s response: page 10, lines 24-27). 
Aizawa (page 1, lines 13-16) does disclose use of porphyrin catalysts for cleaning swimming pools (see Non-Final Office action, page 8 of August 16, 2022).
Applicant argues that Takashi does not disclose any method for cleaning a pool (see applicant’s response: page 13, lines 6-8).
In response: Takashi teaches the claimed cobalt catalyst claimed by applicant and it would have been obvious to have used a cobalt transition metal porphyrin catalyst in the method of Martin ‘333, as modified, because Martin ‘333 teaches using cobalt transition metal catalysts (column 2, lines 60-63).  .
Applicant argues that Thugstrom does not disclose use of a metal porphyrin catalyst to clean pool water over an extended period (see applicant’s response: page 13, lines 18-22). 
In response: Thungstrom teaches the obviousness of adding a tracer to an aqueous environment to monitor the loss of water therefrom. Thungstrom is not applied to teach metal catalysts.
Applicant argues that Martin ‘047 does not disclose use of any metal porphyrin catalyst to clean pool water over an extended period (see applicant’s response: page 14, lines 5-6).
In response: it is noted that Martin ‘047 does, in fact, clean a pool (see Martin, column 1, lines 5-15). An extended period is not defined or claimed by applicant. Martin ‘047 teaches the obviousness of adding a tracer to an aqueous environment to monitor the loss of water therefrom. Martin ‘047 was applied to teach tracers.




Prior Art of Record
The prior art of record and not relied upon is considered pertinent to applicant’s disclosure: Collins et al. (US Patent Number: 6,054,580) teaches catalysts resistant to oxidative degradation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached at (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        



/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773